                        Case 18-16699-LMI      Doc 234     Filed 08/23/19     Page 1 of 4




        ORDERED  in the Southern District of Florida on August 23, 2019.
        TAGGED OPINION




                                                           Laurel M. Isicoff
                                                           Chief United States Bankruptcy Judge
_____________________________________________________________________________




                                UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF FLORIDA

         IN RE:                                          CASE NO. 18-16699-BKC-LMI

         SANABI INVESTMENTS, LLC,                        Chapter 7

                  Debtor.
         _________________________________/

                     ORDER GRANTING IN PART AND DENYING IN PART
                SUMMARY OF FEE APPLICATION OF VAN HORN LAW GROUP, P.A.

               This matter came before the Court on August 15, 2019 on Summary of Fee Application of

        Van Horn Law Group, P.A. (ECF #100) (the “Application”). The Court has considered the

        Application, the argument of counsel for the U.S. Trustee, the argument of the Chapter 7 Trustee,

        as well as argument of Van Horn Law Group, P.A. (the “Applicant”). Having considered all of

        the foregoing, and having considered the docket in this matter, the Court has determined to allow

        the Applicant to retain and apply its retainer of $10,000.00 but will not authorize any further

        compensation.
                  Case 18-16699-LMI              Doc 234   Filed 08/23/19   Page 2 of 4
                                                                            CASE NO. 18-16699-BKC-LMI


           The Bankruptcy Code outlines a strict framework for the retention and compensation of

estate professionals. Estate professionals must be retained in accordance with 11 U.S.C. §327,

which requires, generally, that the estate professional must be “disinterested,” meaning the

professional “is not a creditor, an equity security holder, or an insider” 11 U.S.C. §101(14). Once

an estate professional has been retained, his or her paramount obligation is to the estate. In re

South Station, LLC, 464 B.R. 46, 56 (Bankr.D.Utah 2011). Moreover, any Florida attorney also

must comply with all of the requirements of the Rules of Professional Conduct of the Rules

Regulation the Florida Bar (the “Ethics Rules”). If and as possible conflicts arise, it is the duty of

the estate professional to disclose those potential conflicts so that the court and other parties in

interest may determine whether the professional is no longer disinterested. Id. at 55; see 11 U.S.C.

§328(c).

           Compensation of estate professionals retained under section 327 is governed by 11 U.S.C.

§330 which directs the court to

           consider the nature, the extent, and the value of such services, taking into account
           all relevant factors, including –
                    (A) the time spent on such services;
                    (B) the rates charged for such services;
                    (C) whether the services were necessary to the administration of, or
                    beneficial at the time at which the service was rendered toward the
                    completion of, a case under this title;
                    (D) whether the services were performed within a reasonable
                    amount of time commensurate with the complexity, importance, and
                    nature of the problem, issue, or task addressed;
                    (E) with respect to a professional person, whether the person is
                    board certified or otherwise has demonstrated skill and experience
                    in the bankruptcy field; and
                    (F) whether the compensation is reasonable based on the customary
                    compensation charged by comparably skilled practitioners in cases
                    other than cases under this title.

11 U.S.C. §330(a)(3). The Federal Rules of Bankruptcy Procedure and this Court’s Local Rules1


1
    Fed.R.Bankr.P. 2016 and Local Rule 2016-1.

                                                       2
               Case 18-16699-LMI         Doc 234      Filed 08/23/19      Page 3 of 4
                                                                          CASE NO. 18-16699-BKC-LMI


require that fee applications provide specific information concerning the services rendered,

including details of each time entry, hourly charge, and a description of the person whose time is

being charged. However, a court’s inquiry does not end there. Section 328(c) of the Bankruptcy

Code states that “the court may deny allowance of compensation for services and reimbursement

of expenses of a professional person employed under section 327 . . .if, at any time during such

professional person’s employment under section 327 . . ., such professional person is not a

disinterested person . . ..” In Electro-Wire Products, Inc. v. Sirote & Permutt, P.C. (In re Prince),

40 F.3d 356 (11th Cir. 1994) the Eleventh Circuit addressed the issue of “whether a law firm's

prior representations and continuing connections to a bankruptcy debtor and to other parties in

interest causes a conflict of interest which prejudices or harms the debtor's estate to the extent that

the firm should be denied fees for its bankruptcy representation of the debtor.” Id. at 358. The

Eleventh Circuit explained that “[l]aw firms, no matter their size, must ensure that their

representations do not result in irreconcilable, intolerable conflicts that can only result in harm to

their clients”. Id. at 361.

        The Court will not rehash the arguments made by the Chapter 7 trustee, most of which are

well founded. The Applicant concedes that the Application did not comply with the requirements

of the Bankruptcy Code or of the applicable rules, and, in recognition of that problem, as well as

the many problems in the estate, offered to reduce its fee request of $62,955.00 to $20,000.00. But

the problem, as the Chapter 7 trustee illustrated, goes beyond the typos, charges from other cases,

charges for an attorney not licensed to practice law in Florida who was clearly practicing law, and

charges for what was essentially secretarial work, although those problems were serious enough.

The Applicant also violated the Ethics Rules by representing the Debtor and its principal in a

manner that violated the Applicant’s ethical obligations to the Debtor – by allowing the Debtor’s



                                                  3
                Case 18-16699-LMI           Doc 234       Filed 08/23/19       Page 4 of 4
                                                                               CASE NO. 18-16699-BKC-LMI


principal to take undisclosed distributions to fund his own chapter 13 bankruptcy plan,

notwithstanding that the Debtor needed that money. While the Applicant disclosed the dual

representation once the chapter 13 was filed, the Applicant never disclosed the conflict which arose

due to the transfer of the funds from one debtor to the other. And while part of these problems are

clearly attributable to the primary attorney handling the case, the Applicant’s principal, whether

or not charging for his time, had ultimate responsibility for the work that was being done and the

direction of the case. The Applicant failed to recognize, or acknowledge, and certainly did not

disclose, that conflict.

        While the Court has the authority to deny the Applicant’s request completely, and to require

the Applicant to disgorge the $10,000.00 retainer, In re Prince, 40 F.3d at 361, the Court

recognizes that the Applicant did perform certain services for the estate prior to the conflict arising.

While the Chapter 7 Trustee may be correct that the case didn’t have to be filed, the Court cannot

fault the decision to do so based on the litigation pending at the time of the filing.

        Therefore, it is ORDERED as follows:

        1. The Applicant may keep its retainer of $10,000.00 and apply the retainer first to costs

            and then the balance, if any is remaining, to fees.

        2. The balance of the Application is DENIED.

                                                          ###

Copies furnished to:
Chad Van Horn, Esq.

        Attorney Van Horn shall serve a copy of this Order upon all parties in interest and file a Certificate
of Service with the Clerk of Court.




                                                      4
